Gardner, J.
This is a case involving a prosecution and conviction in the Superior Court of Walton County, of an assault and battery, and the error assigned is to the overruling by the trial judge of the defendant’s motion for a new trial, as amended. The defendant, Claude McCart, was indicted for said offense by the grand jury of said county along with Tillman Carlyle Jr. and charged therein with an assault upon Albert Criswell Jr. The defendants were tried together and the jury did “find the defendants guilty,” and each moved for a new trial-. The controlling issues and questions presented are the same, and it necessarily follows that the case at bar is controlled by the judgment and decision of this court in affirming the judgment of the trial court in the case of Tillman Carlyle Jr. against The State of Georgia, same being the denying to said Carlyle of a new trial on his motion therefor, as amended. See Carlyle v. State, ante.

Judgment affirmed.


MacIntyre, P. J., and Townsend, J., concur.